UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1116


CHRISTOPHER MCCUMMINGS,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:12-cv-03315-TMC)


Submitted:   September 30, 2014           Decided:   October 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN & MAYES, P.A.,
Aiken, South Carolina, for Appellant.    John J. Engel, Special
Assistant United States Attorney, Boston, Massachusetts; William
N. Nettles, United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      McCummings      appeals    the   district   court’s

order adopting the magistrate judge’s report and recommendation

and   upholding       the    Commissioner’s       denial      of    McCummings’

application for supplemental security income.                 We have reviewed

the   record    and   find   no    reversible    error.       Accordingly,    we

affirm.     McCummings v. Comm’r of Soc. Sec. Admin., No. 5:12-cv-

03315-TMC      (D.S.C.   Jan.     10,   2014).     We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         2